Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 14, the applicant asserts that “Cited paragraph [281] of Kwak also describes features related to bandwidth switching. Like Yiu, Kwak does not disclose or suggest features related to TRP switching based on whether the received PDCCH is a downlink grant or an uplink grant.” Examiner respectively disagrees since as indicated by par. 580, 586 of KWAK, each TRP correspond with a configuration that being downlink or uplink bandwidth parts and in response to receive uplink grant or downlink grant as in par. 256, 258, the UE would communicates with TRP for the corresponding uplink bandwidth part or the TRP with the corresponding downlink bandwidth part. Therefore, KWAK would teach “wherein based on a received PDCCH in the PDCCH monitoring being a downlink grant, the UE communicates with a first TRP, and wherein based on the received PDCCH in the PDCCH monitoring being an uplink grant, the UE communicates with a second TRP”. Therefore, the combination of YIU and KWAK would teach the claims.
The rejection is maintained.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 6, 7, 11, 14, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YIU et al. (US 20220052828) in view of KWAK et al. (US 20200351129 as supported by provisional app. 62842319 filed on 05/02/2019).

Regarding claims 1, 11, 19, 20, YIU et al. (US 20220052828) teaches a user equipment (UE) (fig. 1, UE) comprising: a transceiver transmitting and receiving a radio signal (fig. 1, UE); and a processor operatively coupled with the transceiver (fig. 1, UE), wherein the processor is configured to: 
receive first information which first information regarding a plurality of control resource sets (CORESETs) (par. 83, the UE may be provided by higher layer signaling with P CORESETs where P≤3), the first information providing for each CORESET of the plurality of CORESETs (par. 83, For CORESET p, 0≤p<P, the higher layer signaling may provide):
i) a CORESET index (par. 84, a CORESET index by higher layer parameter CORESET-ID),
ii) a physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) scrambling sequence initialization value (par. 85, a DM-RS scrambling sequence initialization value by higher layer parameter PDCCH-DMRS-Scrambling-ID),

iii) a CORESET time duration in number of symbols (par. 86, a number of consecutive symbols provided by higher layer parameter CORESET-time-duration),

iv) a set of resource blocks (par. 87, a set of resource blocks provided by higher layer parameter CORESET-freq-dom),

v) control channel element (CCE)-to-resource element group (REG) mapping parameters (par. 88, a CCE-to-REG mapping provided by higher layer parameter CORESET-CCE-to-REG-mapping-type),

vi) an antenna port quasi co-location indicating quasi co-location information of a DM-RS antenna port for PDCCH reception (par. 91, an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatesPDCCH, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception), and

vii) an indication of presence of transmission configuration indication (TCI) field for a specific downlink control information (DCT) format (par. 92, an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_0 or DCI format 1_1 transmitted by a PDCCH in CORESET p, by higher layer parameter TCI-PresentInDCI);

receive second information which reports one configuration among a plurality of configurations related to a PDCCH monitoring (par. 108, monitoring with corresponding PDCCH monitoring pattern in CORESET p); and perform the PDCCH monitoring, based on the one configuration (par. 97, 98, 103-105), wherein the one configuration reports a combination of a resource pattern index and a PDCCH CORESET index (par. 97, 98, 103-105, PDCCH monitoring pattern within a slot, indicating first symbols(s) for the CORESET within a slot for PDCCH monitoring), and
wherein based on the received PDCCH in the PDCCH monitoring being an uplink grant (par. 63, 64).
However, YIU does not teach wherein based on a received PDCCH in the PDCCH monitoring being a downlink grant, the UE communicates with a first TRP, and the UE communicates with a second TRP.
But, KWAK in a similar or same field of endeavor teaches wherein based on a received PDCCH in the PDCCH monitoring being a downlink grant (par. 256), the UE communicates with a first TRP (par. 580, 586, A base station may configure multiple transmission configurations (e.g., transmission config #0 and #1) for each TRP…downlink/uplink bandwidth parts and/or etc… the base station may then indicate one or more of the multiple transmission groups for transmission of downlink or uplink channels), and
wherein based on the received PDCCH in the PDCCH monitoring being an uplink grant (par. 258), the UE communicates with a second TRP (par. 580, 586, A base station may configure multiple transmission configurations (e.g., transmission config #0 and #1) for each TRP…downlink/uplink bandwidth parts and/or etc… the base station may then indicate one or more of the multiple transmission groups for transmission of downlink or uplink channels).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KWAK in the system of YIU to implement multi TRP in the system.
The motivation would have been to improve reliability, coverage, and capacity.

Regarding claim 4, 14, YIU does not explicitly teach the method of claim 1, wherein the PDCCH monitoring is monitoring of a PDCCH transmitted by any one of a plurality of TRPs, the plurality of TRPs including the first and TRPs.
But, KWAK in a similar or same field of endeavor teaches wherein the PDCCH monitoring is monitoring of a PDCCH transmitted by any one of a plurality of TRPs (par. 580, 582), the plurality of TRPs including the first and TRPs (par. 580, 582).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KWAK in the system of YIU to implement multi TRP in the system.
The motivation would have been to improve reliability, coverage, and capacity.

Regarding claim 5, 15, KWAK teaches the method of claim 4, wherein the plurality of TRPs have a same cell identity (ID) (par. 584).

Regarding claim 6, 16, KWAWK teaches the method of claim 4, wherein each of the plurality of TRPs provides a semi-static resource allocation of a different resource pattern (par. 241, 580, 581, 586, A base station may semi-statistically configure a UE with a maximum number of front-loaded DMRSsymbols for PUSCH and/or PUCCH…A base station may configure multiple transmission configurations (e.g., transmission config #0 and #1) for each TRP. The transmission configurations (e.g., transmission config #0 and #1) may comprise various dedicated configurations (e.g., CORESETs, TCI states, configurations for beam failure reporting, PDCCH config, PDSCH config, PUCCH config, PUSCH config, PRACH config, TPC config, SRS config, downlink/uplink bandwidth parts and/or etc.)… the base station may need to configure a plurality of SRS resources combining one or more SRS resources for the first TRP and the one or more SRs resources for the second TRP).

Regarding claim 7, YIU does not explicitly teach the method of claim 1, wherein the UE communicates with only one of a plurality of TRPs at a specific time point.
But, KWAK in a similar or same field of endeavor teaches wherein the UE communicates with only one of a plurality of TRPs at a specific time point (par. 580, 604, dedicated configurations include PDCCH config, PDSCH config, PUCCH config, PUSCH config, for each TRP in a specific time point as indicated by fig. 10).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KWAK in the system of YIU to implement multi TRP in the system.
The motivation would have been to improve reliability, coverage, and capacity.

Regarding claims 17, 18, YIU et al. (US 20220052828) teaches an apparatus (fig. 1, AN) comprising: a transceiver transmitting and receiving a radio signal (fig. 1, AN); and a processor operatively coupled with the transceiver (fig. 1, AN), wherein the processor is configured to: 
transmit first information which first information regarding a plurality of control resource sets (CORESETs) (par. 83, the UE may be provided by higher layer signaling with P CORESETs where P≤3), the first information providing for each CORESET of the plurality of CORESETs (par. 83, For CORESET p, 0≤p<P, the higher layer signaling may provide):
i) a CORESET index (par. 84, a CORESET index by higher layer parameter CORESET-ID),
ii) a physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) scrambling sequence initialization value (par. 85, a DM-RS scrambling sequence initialization value by higher layer parameter PDCCH-DMRS-Scrambling-ID),

iii) a CORESET time duration in number of symbols (par. 86, a number of consecutive symbols provided by higher layer parameter CORESET-time-duration),

iv) a set of resource blocks (par. 87, a set of resource blocks provided by higher layer parameter CORESET-freq-dom),

v) control channel element (CCE)-to-resource element group (REG) mapping parameters (par. 88, a CCE-to-REG mapping provided by higher layer parameter CORESET-CCE-to-REG-mapping-type),

vi) an antenna port quasi co-location indicating quasi co-location information of a DM-RS antenna port for PDCCH reception (par. 91, an antenna port quasi co-location, from a set of antenna port quasi co-locations provided by higher layer parameter TCI-StatesPDCCH, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception), and

vii) an indication of presence of transmission configuration indication (TCI) field for a specific downlink control information (DCI) format (par. 92, an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_0 or DCI format 1_1 transmitted by a PDCCH in CORESET p, by higher layer parameter TCI-PresentInDCI);

transmit second information which reports one configuration among a plurality of configurations related to a PDCCH monitoring (par. 108, monitoring with corresponding PDCCH monitoring pattern in CORESET p); and transmit the PDCCH, based on the first information and the one configuration (par. 97, 98, 103-105), wherein the one configuration reports a combination of a resource pattern index and a PDCCH CORESET index (par. 97, 98, 103-105, PDCCH monitoring pattern within a slot, indicating first symbols(s) for the CORESET within a slot for PDCCH monitoring),
wherein based on the PDCCH being an uplink grant (par. 63, 64).
However, YIU does not teach wherein based on the PDCCH being a downlink grant, the apparatus communicates with the UE through a first TRP, and the apparatus communicates with the UE through a second TRP.
But, KWAK in a similar or same field of endeavor teaches wherein based on the PDCCH being a downlink grant (par. 256), the apparatus communicates with the UE through a first TRP (par. 580, 586, A base station may configure multiple transmission configurations (e.g., transmission config #0 and #1) for each TRP…downlink/uplink bandwidth parts and/or etc… the base station may then indicate one or more of the multiple transmission groups for transmission of downlink or uplink channels), and
wherein based on the PDCCH being an uplink grant (par. 258), the apparatus communicates with the UE through a second TRP (par. 580, 586, A base station may configure multiple transmission configurations (e.g., transmission config #0 and #1) for each TRP…downlink/uplink bandwidth parts and/or etc… the base station may then indicate one or more of the multiple transmission groups for transmission of downlink or uplink channels).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KWAK in the system of YIU to implement multi TRP in the system.
The motivation would have been to improve reliability, coverage, and capacity.



Claim(s) 2, 3, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YIU et al. (US 20220052828) and KWAK et al. (US 20200351129 as supported by provisional app. 62842319 filed on 05/02/2019) as applied to claim 1, 11 above, and further in view of LU et al. (US 10951383).

Regarding claim 2, 12, YIU teaches the method of claim 1, the PDCCH CORESET index reports a CORESET for performing the PDCCH monitoring (par. 97, 98, 103-105, PDCCH monitoring pattern within a slot, indicating first symbols(s) for the CORESET within a slot for PDCCH monitoring).
However, YIU does not explicitly teach wherein the resource pattern index reports a location of an uplink resource and downlink resource.
But, LU in a similar or same field of endeavor teaches wherein the resource pattern index reports a location of an uplink resource and downlink resource (col. 6 lines 50-54, semi-static DL/UL assignment), and the PDCCH CORESET index reports a CORESET for performing the PDCCH monitoring (col. 6 lines 30-54).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LU in the system of YIU and KWAK to indicate uplink resource and downlink resource.
The motivation would have been to improve high data throughput.

Regarding claims 3, 13, LU teaches the method of claim 2, wherein the PDCCH monitoring is performed in the CORESET in the downlink resource (col. 6 lines 30-59, The coreset(s) is located in the first 1/2/3 symbols in a slot Configuration of GC-PDCCH for UE to monitor).


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YIU et al. (US 20220052828) and KWAK et al. (US 20200351129 as supported by provisional app. 62842319 filed on 05/02/2019) as applied to claim 1 above, and further in view of CIRIK et al. (US 20200221485 as supported by provisional app. 62790317 filed on 01/09/2019).

Regarding claim 8, YIU does not teach the method of claim 1, wherein the UE receives the second information which reports the one configuration from a first TRP, and performs communication with a second TRP according to the resource pattern index and the PDCCH CORESET index reported by the second information.
But, CIRIK in a similar or same field of endeavor teaches wherein the UE receives the information which reports the one configuration from a first TRP, and performs communication with a second TRP according to the resource pattern index and PDCCH CORESET index reported by the information (fig. 23, par. 340, 360, 494, 495, 497, 498, 499, 506, The wireless device 2316 may detect a PDCCH 2304 (e.g., sent by a TRP 2312-1) with a DCI…The DCI (or a TCI field in the DCI) may indicate the TCI state index…the first TCI state set may comprise one or more first parameters (e.g., qcl-Type1, qcl-Type2, referenceSignal, etc.). The wireless device 2316 may use the one or more first parameters in the first TCI state set to configure one or more first quasi co-location relationships between at least one first DL RS and at least one first DM-RS port of the PDSCH (e.g., first DM-RS ports of a PDSCH 2308-1) scheduled by the DCI… A second quasi co-location relationship of the one or more first quasi co-location relationships may be configured for (e.g., if configured) a second DL RS (e.g., second RS in FIG. 23)… The wireless device 2316 may receive the DCI (e.g., with a DCI format 1_1) in the CORESET. A time offset between a first reception of the DCI received in the CORESET and a second reception of the PDSCH may be equal to or greater than a threshold; the first TRP indicating the quasi location of the DL RS and PDSCH for receiving from the second TRP in relationship with the resource and CORESET).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CIRIK in the system of YIU and KWAK to implement multi TRP in the system.
The motivation would have been to provide more efficient data transfer, higher signal reliability, and/or improved beam alignment between a transmitter and a receiver.

Regarding claim 9, YIU does not teach the method of claim 8, wherein the information is explicitly provided by a specific field in a downlink grant or uplink grant.
But, CIRIK in a similar or same field endeavor teaches wherein the information is explicitly provided by a specific field in a downlink grant or uplink grant (fig. 23, par. 259, 261, 340, 360, 494, 497, 499, Configured Scheduling (CS) resources for down link transmission…The DCI may comprise parameters indicating that the downlink grant is a CS grant).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CIRIK in the system of YIU and KWAK to implement grant.
The motivation would have been to provide more efficient data transfer, higher signal reliability, and/or improved beam alignment between a transmitter and a receiver.

Regarding claim 10, YIU does not teach the method of claim 8, wherein the information is implicitly provided based on a resource in which a downlink grant or an uplink grant is detected.
But, CIRIK in a similar or same field endeavor teaches wherein the information is implicitly provided based on a resource in which a downlink grant or an uplink grant is detected (CIRIK et al. (US 20200221485), fig. 23, par. 259, 261, 340, 360, 494, 497, 499, configured Scheduling (CS) resources for down link transmission…The DCI may comprise parameters indicating that the downlink grant is a CS grant…The CS grant may be implicitly reused, for example, until deactivated).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CIRIK in the system of YIU and KWAK to implement grant.
The motivation would have been to provide more efficient data transfer, higher signal reliability, and/or improved beam alignment between a transmitter and a receiver.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/23/2022